Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	In claim 1, the recitation “an obtaining . . . traveling”  on lines -7 is unclear, as such indefinite. For example,  it is unclear how the battery can be “charged” and “discharged” since no charging/discharging means is recited in this claim, how the obtaining unit can “obtain” the parking time, where the parking time is from, how the setting unit can “derive” the charge voltage, how the control unit can “control” charge since these units and the battery do not have a structural relationship,  how the control unit can “recognize when the vehicle traveling” so it can control the charge and how this imitation is read on the preferred embodiment or seen on the drawings.
	
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Allowable Subject Matter
          Claims 1-14 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
-a voltage control unit configured to control charge of the battery based on the charge voltage of the battery derived by the setting unit when the vehicle is traveling as combined in claim 1.

Conclusion


      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842